Exhibit 10.2


 
TravelCenters of America LLC
 
Summary of Director Compensation
 
Annual Retainer for Independent Directors:
 
$40,000
 
 
 
Meeting Fees for Independent Directors:
 
$1,250 per board or board committee meeting, with a maximum fee of $2,500 for
any one day with multiple board or board committee meetings
 
 
 
Share Grants for all Directors:
 
9,000 annually to be granted on the day of the first board meeting following the
Annual Meeting of Shareholders (or, for Directors who are first elected or
appointed at other times, on the day of the first board meeting attended)
 
 
 
Chair of the Audit Committee of the Board:
 
$20,000 per year
 
 
 
Chair of the Nominating and Governance Committee of the Board:
 
$10,000 per year
 
 
 
Chair of the Compensation Committee of the Board:
 
$10,000 per year
 
 
 
Board Liaison to the Compliance Committee of the Company:
 
$5,000 per year and $1,250 per meeting, with a maximum fee of $2,500 for any one
day with multiple board, board committee or Compliance Committee meetings

 
The Company generally reimburses all Directors for travel expenses incurred in
connection with their duties as Directors and for out of pocket costs incurred
in connection with their attending certain continuing education programs.
 







